FILED
                            NOT FOR PUBLICATION                                OCT 19 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-30017

               Plaintiff - Appellee,              D.C. No. 2:14-cr-00085-SAB

 v.
                                                  MEMORANDUM*
GABRIEL JOSEPH ANDREW,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                   Stanley Allen Bastian, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Gabriel Joseph Andrew appeals from the district court’s judgment and

challenges the 36-month sentence imposed following his guilty-plea conviction for

assault resulting in substantial bodily injury to a spouse, intimate partner, or dating

partner in Indian Country, in violation of 18 U.S.C §§ 113(a)(7) and 1153. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand for

resentencing.

        Andrew contends, and the government concedes, that remand is warranted

because the district court improperly lengthened the custodial sentence to promote

Andrew’s rehabilitation. We agree that the record reflects that the court

lengthened the sentence to ensure that Andrew would receive substance abuse

treatment while in custody. Therefore, we vacate and remand for resentencing.

See Tapia v. United States, 131 S. Ct. 2382, 2391 (2011) (sentencing courts are

precluded “from imposing or lengthening a prison term to promote an offender’s

rehabilitation”).

        Andrew also requests remand to correct a clerical error in the judgment,

which states that he entered federal custody on July 17, 2014, rather than June 17,

2014. The government concedes the error. The judgment entered following

Andrew’s resentencing shall state that Andrew entered federal custody on June 17,

2014.

        In light of this disposition, we decline to reach Andrew’s remaining claim of

sentencing error.

        VACATED AND REMANDED for resentencing.




                                           2                                   15-30017